Citation Nr: 0842868	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus, to include entitlement to 
separate evaluations for each ear.

2.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to an initial compensable disability 
rating for bilateral hearing loss is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include separate evaluations for each ear.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


With respect to the veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent for tinnitus, VA's 
duties to notify and assist do not apply, as the issue is 
being decided as a matter of law.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002) (holding that the Veterans 
Claims Assistance Act has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive).

In this case, the veteran is seeking an initial disability 
rating in excess of 10 percent for his service-connected 
tinnitus.  The veteran originally filed his service 
connection claim for tinnitus in February 1992, after which a 
VA examination was scheduled.  Because the veteran failed to 
appear for the subsequent VA examination, the RO issued a 
rating decision in March 1993 deferring its decision until 
after the veteran underwent an examination.  Nearly twelve 
years later, in February 2005, the veteran submitted a letter 
to the RO requesting that a VA audiological examination be 
scheduled to determine the presence, etiology, and severity 
of tinnitus, which was granted.  In October 2005, the RO 
granted the veteran service connection for tinnitus, 
assigning him a 10 percent disability rating under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, effective from February 8, 
2005.  In November 2005, the veteran filed a notice of 
disagreement, claiming entitlement to an increased initial 
evaluation for his service-connected bilateral tinnitus, to 
include separate evaluations for each ear.  In a January 2006 
statement of the case, the RO denied the veteran's claim for 
an increased initial evaluation for tinnitus on the basis 
that Diagnostic Code 6260 does not provide for assignment of 
separate 10 percent evaluations when tinnitus exists in each 
ear.  The veteran perfected his appeal of these initial 
evaluations in January 2006.

The veteran claims entitlement to a higher evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation of its own regulations, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  See 38 C.F.R. §§ 4.25(b), 4.87, Diagnostic Code 
6260 (2008).  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

As noted above, the veteran's service-connected bilateral 
tinnitus has been rated under Diagnostic Code 6260, which 
provides that a maximum 10 percent evaluation is warranted 
for tinnitus.  On a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that a claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  If a veteran is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy.  In order for a claim to proceed, there 
must be a benefit.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An initial disability evaluation in excess of 10 percent for 
tinnitus, to include entitlement to separate evaluations for 
each ear, is denied.


REMAND

During the course of this appeal, the veteran underwent two 
VA examinations; the first in July 2005, the second in 
January 2007.  As noted in the resulting examination reports, 
the veteran's claims file was not made available to either 
examiner for contemporaneous review.  According to 38 C.F.R. 
§ 4.1, "[i]t is thus essential, both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history."  38 C.F.R. § 4.1 (2008).  
Thus, the RO must provide the veteran an audiological 
examination wherein his claims file is made available to the 
examiner.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his bilateral hearing loss 
during the course of this appeal (since 
March 2007).  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must afford the veteran a VA 
audiological examination that addresses 
the severity of the veteran's service-
connected bilateral hearing loss.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
The veteran's claims file, including any 
newly acquired records, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
report must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


